Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 1-2 (labeled pages 7 and 8 of 16), filed 07/27/2022, with respect to the drawing objections of 05/12/2022 have been fully considered and are persuasive.  The objections of 05/12/2022 has been withdrawn. 
Applicant's arguments filed 07/27/2022 with respect to the prior rejections have been fully considered but they are not persuasive.
With respect to the arguments regarding the 35 U.S.C. 102 § rejections, starting on labeled page 9 of 16 into page 10 of 16, it is stated that Holgate does not anticipate all of the limitations of claim 1 as Holgate does not disclose a cuff and tensile elements arranged about the cuff to cause a compression force to vary in proportion to a load. Examiner disagrees. As per the rejection dated 05/12/2022, it was argued that Holgate disclosed a cuff in part 338 with straps 336. From here, while an application of compressive force via part 338 is not explicitly disclosed, it was argued that part 338 would be applying a compressive force to the user. While the applicant has argued that no compressive force is present here, Examiner argues that, without a compressive force being applied via part 338, part 338 would not be able to be disposed on the body as it is depicted as doing in figure 12c. If 338 is to be attached to the body as shown in figures 12c and later in figure 13, a degree of compression is required in order for it to attach to a user without sliding off in the front portion of part 338 to which the strap 336 is not attached to. Here, the reason why a compression is not explicitly disclosed within Holgate is taken to be the fact that a compressive force would be applied within Holgate or else the members that wrap around the body would not be able to maintain their position as depicted in the presented figures. From here, it is argued that the cuff with the strap would not exert a compressive force that would vary. Examiner disagrees. As part 336 is an elastic strap in [0047] that is attached to part 338, and as both parts are on the leg of a user for a human motion assistance device, the user of the device in figure 12c and 13 would be moving during an operation of the device. When the user moves, force generated by moving of the legs would interact with the strap and cuff of the device of Holgate. As such, a force originating from a user movement is taken to influence the cuff and strap arrangement of Holgate, thereby varying the force applied via said cuff. It is noted that the mechanism to change the force acting on the user in Holgate is the user itself as opposed to the device having something like an actuator that would apply a force to a user. However, as the origin of the force is not present in the claims, Holgate would still broadly teach this limitation. 
With respect to part B of the applicant’s arguments, starting on page 12 of 16, the applicant argues that there should be a 112(f) objection on claim 13. Here, as stated in the interview on 07/06/2022, it is agreed that a 112(f) should be applied to claim 13. However, as a 112(f) is taken to be an objection instead of a new rejection, a new 112(f) by itself would not invoke a second non-final action unless the 112(f) would change the definition of the claim such that the prior rejection would no longer apply.
 From here, with respect to part C, it is argued that Holgate would then not teach a means for converting a shear force. With respect to the 112(f) objection, the means for converting a shear force is taken to be a tensile element in [0009]-[0010]. Here, as per the prior rejection of claim 13, the strap would be considered to be a tensile element. With respect to the arguments under part C beyond the 112(f) objection, it is argued that the strap here would not convert a shear force into a compressive force. Here, the equation of frictional force between two static bodies is given to show how the strap of Holgate would not convert a shear force into a compressive force. Examiner disagrees. As the frictional force equation is between two static bodies, the equation here is not taken to be fully applicable to the brace and strap arrangement. From here, it is taken that, as a force is acting upon the strap, and as the strap is acting upon the cuff member that is taken to be applying a force to the user to maintain it’s position, a force acting upon the strap would then influence the force acting upon the cuff that would then influence the compressive force the cuff is imparting on the user. A pulling of the strap would influence the compression imparted by the cuff as the attachment of the strap and cuff would mean that a part of the force vector applied to the strap would influence the attachment point between the cuff and the strap that would then influence the cuff.  

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. 
 Such claim limitation(s) is/are: In claim 13 line 3, a means for converting a shear force is claimed. Here, the word “means” is taken to invoke 112(f). From here, as per paragraphs [0009]-[0010], the means for converting shear force is taken to be a tensile element.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 13-17 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Holgate (US Pub No.: 2019/0030708) .
Regarding claim 1, Holgate (US Pub No.: 2019/0030708) discloses  a body anchor for supporting an assistive device (an assistive device is disclosed in the abstract with a supporting means for it shown in figure 3E with cuffs defined in [0047] and shown in figure 12C), the body anchor comprising: a cuff to exert a compression force on a body part of a user (being the calf 338 in [0047] and figure 12c); and one or more tensile elements having first ends and second ends (being the straps 336 in 12c that have a top end and a bottom end),the first ends of the tensile elements configured to be attached to the assistive device (the top end of the straps are attached to parts 328 that are part of the assist device 300), the second ends of the tensile elements arranged about the cuff (being the bottom portion of 336 in figure 12c that is attached to the cuff 338) to cause the compression force to vary in proportion to a load exerted by the assistive device (as per [0047], the straps would impart the bending motion from the knee portion 328 to part 338. As such, it would cause a compression at about the cuff during said motion).
Regarding claim 2, Holgate discloses the body anchor of claim 1, wherein the cuff comprises a synthetic rubber material or an elastic fiber material (as per [0048]-[0049], the straps and belts of figures 12a-12c are disclosed as comprising elastic bands or other flexible connecting members.  As such, this is taken to encapsulate an elastic fiber material).
Regarding claim 3, Holgate discloses the body anchor of claim 1, wherein the assistive device comprises a lower limb exoskeletal device (in figure 12c, the device in question appears to be an exoskeleton that will act upon the lower body.  As per [0004]-[0005], the device is implied to be in the same field of endeavor as an exoskeleton), wherein the cuff is sized to be worn over a leg of the user (the cuff 338 is on the lower leg, as per figure 12c).
Regarding claim 4, Holgate discloses the body anchor of claim 1, wherein the tensile elements are arranged about the cuff to counterbalance the load exerted by the assistive device (as per [0048], the tensile elements of Holgate would counterbalance a load as they are designed to store a potential energy and would oppose a motion when seated. As part 338 is defined as a strap in [0047], it stands to reason that this strap would act as a counterbalance as the straps in [0048] are).
Regarding claim 13, Holgate discloses a body anchor for supporting a load (as per [0021], the device of Holgate would be used for supporting a body under a load. As per the definition of anchor meaning something to secure something in place, and as the device of figure 1a is secured to a patient within the figure, it is taken that the device of Holgate would be considered a body anchor), the body comprising: a cuff wearable over a limb of a user (like the cuff 338 in figure 12c, defined in [0047]); and a means for converting a shear force acting on the cuff due to a load into a compression force that increases shear friction between the cuff and the limb in response to an increase in the load (via the strap part 336, a shear force would be imparted on the cuff 338 during a movement of the knee of the user at about part 328 in figure 12c. As the strap would be pulling on the cuff, it stands to reason that the shear friction between the cuff and the user would increase as the cuff is being pulled on).
Regarding claim 14, Holgate discloses the body anchor of claim 13, wherein the cuff comprises a synthetic rubber material or an elastic fiber material (as per [0048]-[0049], the straps and belts of figures 12a-12c are disclosed as comprising elastic bands or other flexible connecting members.  As such, this is taken to encapsulate an elastic fiber material).
Regarding claim 15, Holgate would disclose the body anchor of claim 13, wherein the load comprises a lower limb exoskeletal device, wherein the cuff is sized to be worn over a leg of the user (in figure 12c, the device in question appears to be an exoskeleton that will act upon the lower body.  As per [0004]-[0005], the device is implied to be in the same field of endeavor as an exoskeleton), wherein the cuff is sized to be worn over a leg of the user (the cuff 338 is on the lower leg, as per figure 12c).
Regarding claim 16, Holgate would disclose the body anchor of claim 13, wherein the means for converting the shear force acting on the cuff due to the load to the compression force comprises: one or more tensile elements connecting the load to the cuff (this would be the strap part 336 in figure 12c).
Regarding claim 17, Holgate would disclose the body anchor of claim 16, wherein the one or more tensile elements are arranged about the cuff to counterbalance the load (as per [0048], the tensile elements of Holgate would counterbalance a load as they are designed to store a potential energy and would oppose a motion when seated. As part 338 is defined as a strap in [0047], it stands to reason that this strap would act as a counterbalance as the straps in [0048] are).
Regarding claim 20, Holgate discloses an assistive device comprising (as per the abstract): a prosthetic device; a compression cuff (figure 12c part 338) coupled to the prosthetic device (via strap part 336), the compression cuff configured to be positioned around a body part of a user and to exert a compression force on a body part of a user (an attachment of part 338, it is argued that, in order for part 338 to be attached to the body, it would need to apply a compressive force to a user. Additionally, as it is disclosed as being a cuff in [0047], a compressive force is implied), the compression force causing a frictional force between the compression cuff and the body part in order to mechanically couple the prosthetic device to the body part (as part 338 is disclosed as a cuff, a force is taken to be applied to the body via the cuff that would need to be overcome in order to move the cuff. As such, a frictional force via the cuff is taken to be present); one or more tensile elements (parts 336) each having: first ends mechanically coupled to the prosthetic device (being the top ends of 336 in figure 12c and 13); and second ends, opposite the first ends, the second ends arranged about the compression cuff (being the bottom end of 336 in figure 12c) to cause the compression force to increase when a load exerted by the prosthetic device acts to displace the compression cuff from its position around the body part (as the straps are attached to the cuff, a force applied to the strap would then oppose the compressive force of the cuff on the body. As such, the force applied to the cuff from the body, which would then equate to the force applied from the cuff to the body, would increase as the strap would be pulling upon said cuff).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-7, 9-10 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Holgate (US Pub No.: 2019/0030708) in view of De Rossi (US Pub No.: 2017/0202724).
Regarding claim 5, Holgate discloses the body anchor of claim 1.  However, Holgate does not disclose an instance wherein the one or more tensile elements comprise: a first tensile element encircling the cuff in a first direction; and a second tensile element encircling the cuff in a second direction opposite from the first direction. 
Instead, De Rossi teaches an instance wherein the one or more tensile elements comprise: a first tensile element encircling the cuff in a first direction (being part 308a that contacts the cuff 337 on the right side with respect to figure 3E); and a second tensile element encircling the cuff in a second direction opposite from the first direction (being part 308b that contacts the cuff 335 on the left side with respect to figure 3E). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the tensile elements of De Rossi into the device of Holgate for the purpose of providing a strap that is adjustable between the knee and the lower leg cuff of Holgate (an adjustable strap is disclosed in [0130] and figure 3E. It is also argued that additional straps would allow for a more secure attachment of the cuff of Holgate to the knee portion of Holgate at 328.
Regarding claim 6, Holgate in view of De Rossi teach the body anchor of claim 5. However, Holgate does not teach a comprising: a guide fixedly attached to the cuff and having a first channel, a second channel, a first anchor point, and a second anchor point, wherein the first tensile element passes through the first channel, encircles the cuff in the first direction, and is attached at its second end to the first anchor point, wherein the second tensile element passes through the second channel, encircles the cuff in the second direction, and is attached at its second end to the second anchor point.
Instead, De Rossi would teach a guide fixedly attached to the cuff  (being the buckles attached to part 307 in figure 3E, with part 307 defined as a cuff in [0142]) and having a first channel (being the opening in the leftmost buckle of cuff 307), a second channel (being the opening in the rightmost buckle of cuff 307), a first anchor point (being the part of the leftmost buckle that is attached to the cuff 307), and a second anchor point (being the part of the rightmost buckle that is attached to the cuff 307), wherein the first tensile element passes through the first channel (308a will pass through the first channel in figure 3E). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the tensile elements with the channels of De Rossi into the device of Holgate for the purpose of providing a strap that is adjustable between the knee and the lower leg cuff of Holgate (an adjustable strap is disclosed in [0130] and figure 3E. It is also argued that additional straps would allow for a more secure attachment of the cuff of Holgate to the knee portion of Holgate at part 328.
However, in an alternative embodiment of De Rossi, De Rossi discloses the first channel encircles the cuff in the first direction (part 339 in figure 3D that encircles a calf cuff enters said cuff at part 335, as disclosed in [0142]), and is attached at its second end to the first anchor point (the first channel can be attached to the first anchor point of the previous embodiment of De Rossi), wherein the second tensile element passes through the second channel, encircles the cuff in the second direction, and is attached at its second end to the second anchor point (a second (part 339 in figure 3D that encircles a calf cuff enters said cuff at part 335, as disclosed in [0142] can be implemented around the cuff of the first embodiment of De Rossi to encircle the cuff in the second direction). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the arrangement of the channels of De Rossi into Holgate and the first embodiment of De Rossi as the arrangement of the strap in [0141] would allow for the size of the cuff to be directly adjusted by the strap.  
Regarding claim 7, Holgate in view of De Rossi teach the body anchor of claim 6, 
However, Holgate does not teach an instance wherein the guide comprises: a first opening in a first end of an enclosure; and second and third openings in a second end of the enclosure opposite from the first end, wherein the first channel extends from the first opening to the second opening and the second channel extends from the first opening to the third opening.
Instead, De Rossi would teach that the guide comprises: a first opening in a first end of an enclosure (being the opening at about where part 335 is labeled at in figure 3D where the strap 339 extends therein); and second (being towards part 337 wherein the belt extends therethrough) and third openings in a second end of the enclosure opposite from the first end (the third opening is implied with the presence of the mesh in [0142], wherein the second and third  openings are spaced away from the first opening between 339 into 335), wherein the first channel extends from the first opening to the second opening (between parts 335 to 337 in figure 3D) and the second channel extends from the first opening to the third opening (being between part 335 and the meshed portion in [0142]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the arrangement of the channels of De Rossi into Holgate and the first embodiment of De Rossi as the arrangement of the strap in [0141] would allow for the size of the cuff to be directly adjusted by the strap.  
Regarding claim 9, Holgate discloses the body anchor of claim 1. However, Holgate does not disclose an instance wherein the cuff comprises a first end having a first plurality of openings and a second end having a second plurality of openings, wherein the one or more tensile elements are arranged through the first and second plurality of openings to force the first and second cuff ends together in proportion to the load exerted by the assistive device.
Instead, De Rossi would teach that the guide comprises: a first opening in a first end of an enclosure (being the opening at about where part 335 is labeled at in figure 3D where the strap 339 extends therein); and second (being towards part 337 wherein the belt extends therethrough) and third openings in a second end of the enclosure opposite from the first end (the third opening is implied with the presence of the mesh in [0142], wherein the second and third  openings are spaced away from the first opening between 339 into 335), wherein the first channel extends from the first opening to the second opening (between parts 335 to 337 in figure 3D) and the second channel extends from the first opening to the third opening (being between part 335 and the meshed portion in [0142]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the arrangement of the channels of De Rossi into Holgate and the first embodiment of De Rossi as the arrangement of the strap in [0141] would allow for the size of the cuff to be directly adjusted by the strap.  
Regarding claim 10, Holgate in view of De Rossi teach the body anchor of claim 9. However, Holgate does not disclose an instance wherein the one or more tensile elements are laced through the first and second plurality of openings. Instead, De Rossi would teach that the one or more tensile elements are laced through the first and second plurality of openings (as per [0142] and figure 3D, part 339 is taken to enter part 335 about an opening with part 337 entering part 336 as per an opening. While an opening is not depicted in figure 3D with respect to part 337, an insertion into part 335 is disclosed in [0142]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the arrangement of the channels of De Rossi into Holgate and the first embodiment of De Rossi as the arrangement of the strap in [0141] would allow for the size of the cuff to be directly adjusted by the strap.  
Regarding claim 18, Holgate discloses the body anchor of claim 16.  However, Holgate does not disclose an instance wherein the one or more tensile elements comprise: a first tensile element encircling the cuff in a first direction; and a second tensile element encircling the cuff in a second direction opposite from the first direction. 
Instead, De Rossi teaches an instance wherein the one or more tensile elements comprise: a first tensile element encircling the cuff in a first direction (being part 308a that contacts the cuff 337 on the right side with respect to figure 3E); and a second tensile element encircling the cuff in a second direction opposite from the first direction (being part 308b that contacts the cuff 335 on the left side with respect to figure 3E). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the tensile elements of De Rossi into the device of Holgate for the purpose of providing a strap that is adjustable between the knee and the lower leg cuff of Holgate (an adjustable strap is disclosed in [0130] and figure 3E. It is also argued that additional straps would allow for a more secure attachment of the cuff of Holgate to the knee portion of Holgate at 328.
Regarding claim 19, Holgate discloses the device of claim 16 comprising a means for attaching the one or more tensile elements to the cuff (as per figure 12c of Holgate, the tensile element 336 is attached to the cuff 338. Also disclosed in [0047]). However, Holgate does not teach a means for guiding the one or more tensile elements about the cuff.
Instead, De Rossi would teach a guide fixedly attached to the cuff (being the buckles attached to part 307 in figure 3E, with part 307 defined as a cuff in [0142]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the guiding means of De Rossi into the device of Holgate for the purpose of providing a means to guide the tensile elements of 336 as well as providing a means to adjust the tensile elements that may occur with the guide elements of De Rossi (adjusting of the straps of De Rossi is disclosed in [0131]).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Holgate (US Pub No.: 2019/0030708) in view of De Rossi (US Pub No.: 2017/0202724) in further view of Cromie (US Pub No.: 2018/0055713).
Regarding claim 8, Holgate would disclose the body anchor of claim 1. However, Holgate does not disclose an instance wherein the one or more tensile elements have loops at the second ends, wherein the one or more tensile elements pass through the loops and wrap around the cuff. Instead, De Rossi does teach an instance wherein one or more tensile elements have loops at the second ends (being at the top of parts 308a and 308b which are depicted as loops inf figure 3E). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the tensile elements of De Rossi into the device of Holgate for the purpose of providing a strap that is adjustable between the knee and the lower leg cuff of Holgate (an adjustable strap is disclosed in [0130] and figure 3E. It is also argued that additional straps would allow for a more secure attachment of the cuff of Holgate to the knee portion of Holgate at 328.
However, Holgate in view of De Rossi does not teach an instance wherein one or more tensile elements pass through the loops and wrap around the cuff.  Instead, Cromie (US Pub No.: 2018/0055713) does tensile elements (like parts 201, 204, 207, and/or 208 in figures 2A-2C. These parts are referred to as flexible linear actuators and it is argued that they can pass through the loops of De Rossi and wrap around the cuff of De Rossi (being 307 in figure 3E) or the cuff 338 of Holgate. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the tensile members of Cromie into the combination of Holgate and De Rossi to provide an alternative tensile element device that would provide a powered actuator to generate a flexion in a user (as per [0029]). This would provide a benefit over the tensile elements of Holgate and De Rossi as these elements would provide an active control of the joints of the wearer of Holgate. 
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Holgate (US Pub No.: 2019/0030708) in view of De Rossi (US Pub No.: 2017/0202724) in further view of Ben-Meir (US Pub No.: 2015/0018733).
Regarding claim 11, Holgate discloses the body anchor of claim 1 wherein the one or more tensile elements are arranged about the cylindrical structure to cause the circumference of the cylindrical structure to vary in proportion to a load exerted by the assistive device (as per [0047]-[0048], the cuff (which is assumed to be cylindrical as it is wrapping around the lower leg of the user in 12c) which is formed of an elastic material in [0048] would have it’s circumference changed when a force is applied to the strap 336).
 However, Holgate does not disclose an instance wherein the cuff comprises a non-isotropic material formed into a cylindrical structure. Instead, Ben-Meir (US Pub No.: 2015/0018733) teaches an instance wherein the cuff comprises a non-isotropic material formed into a cylindrical structure (Ben-Meir discloses use of a non-isotropic material in [0056]. It is argued that this material can be used to create the cuffs in Holgate). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the non-isotropic material of Ben-Meir into the device of Holgate as the material of Ben-Meir is disclosed as having a high tensile strength in [0056], which would be beneficial toward Holgate as the material of Holgate would undergo stress when the user is walking or standing/sitting.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Holgate (US Pub No.: 2019/0030708) in view of De Rossi (US Pub No.: 2017/0202724) and Ben-Meir (US Pub No.: 2015/0018733) in further view of Galloway (US Pub No.: 2016/0252110).
Regarding claim 12, Holgate in view of Ben-Meir teach the body anchor of claim of 11. However, Holgate does not disclose an instance wherein the cuff comprises a first helically wound braid of fibers and a second helically wound braid of fibers, the first and second helically would braids of fibers being wound in opposite directions about the cylindrical structure.
Instead, Galloway (US Pub No.: 2016/0252110) does teach the cuff comprises a first helically wound braid of fibers (use of a helical fiber in [0010] is disclosed. It is argued that the fibers here would provide a benefit to the cuff of Holgate despite it not being explicitly used for a cuff in Galloway) and a second helically wound braid of fibers, the first and second helically would braids of fibers being wound in opposite directions about the cylindrical structure (Galloway discloses a clockwise and counter clockwise helical fiber in [0010]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the helical fibers of Galloway into the combination of Holgate and Ben-Meir for the purpose of providing a fiber arrangement for the cuff of Holgate with the non-isotropic material of material of Ben-Meir that would be able to be made to allow a desired expansion/movement of the cuff when under a pressure. As it is assumed that the cuff of Holgate would flex under pressure, and as [0010] of Galloway detail that the helical fiber arrangement would restrict a radial expansion, it is assumed that the helical fibers of Galloway would restrict a radial expansion of the cuff of Holgate that would make the cuff not conform to the leg of the user of Holgate, possibly creating a less secure connection at the leg. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Nobbe (US Pub No.: 2007/0027421) discloses a lower leg orthotic with a cuff 16 and strap 46. Romo (US Pub No.: 2016/0235578) teaches an orthopedic system with a strap arrangement with multiple entry slots in figures 1-2. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AREN PATEL whose telephone number is (571)272-0144. The examiner can normally be reached 7:00 - 4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah C. Edwards can be reached on (408) 918-7557. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AREN PATEL/Examiner, Art Unit 3774                                                                                                                                                                                                        

/JERRAH EDWARDS/Supervisory Patent Examiner, Art Unit 3774